THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                          (512) 463-1312




                                        June 21, 2007


Mr. Charles F. Fulbruge, III, Clerk
U.S. Court of Appeals, Fifth Circuit
300 John Minor Wisdom Building
600 Camp Street
New Orleans, LA 70130


RE:    Case No. 04-051215; in the U.S. Court of Appeals, 5th Circuit
       Case Number: 05-0476; in the Supreme Court of Texas

Style: THOMAS EUGENE NORRIS, SR. AND KAREN LYNN NORRIS
       v.
       JOHNNY W. THOMAS, TRUSTEE

Dear Mr. Fulbruge:

       The referenced cause in the Supreme Court of Texas is now final. Costs are to be
determined by Rule 58.5, Texas Rules of Appellate Procedure, unless otherwise ordered by the
certifying court.
       Pursuant to TEX. R. APP. P. 58.10, copies of this Court’s opinions are enclosed. The
record which was forwarded for use by our Court is also enclosed. Please acknowledge receipt
with the form attached to the record.
                                                   Sincerely,



                                                   Blake A. Hawthorne, Clerk

                                                   by Gena Pelham, Deputy Clerk

Enclosures
                                   RECORD RECEIPT

                      Supreme Court of Texas Docket No. 05-0476

        Received this date, the following record items from the Supreme Court of Texas:

   1.      2 Volumes of the Record on Appeal

   2.      Appellants’ Brief

   3.      Appellee’s Brief

                                                   ______________________________
                                                   (signature and date received)

                                                   ______________________________
                                                   (printed name)

                                                   ______________________________
                                                   (title)

        Please return this form in the enclosed envelope, to the Clerk, Supreme Court of Texas,
Post Office Box 12248, Austin, Texas 78711-2248.




Case No. 05-0476                                                                          Page 2